Citation Nr: 1828039	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  15-00 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim seeking service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to May 1972.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

Regarding the claim for entitlement to TDIU, the claim was established in a January 5, 2011 VA audiology examination pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  At that time, the Veteran was in receipt of a 70 percent evaluation for hearing loss, 10 percent for tinnitus, 10 percent for callosities of the right foot, and 10 percent for callosities of the left foot, for a combined 80 percent disability rating.  A July 2016 rating decision granted the Veteran a 100 percent disability rating for bilateral hearing loss, effective April 14, 2016, and in an October 2016 supplemental statement of the case, the RO recharacterized the Veteran's claim for TDIU as being moot after April 14, 2016 and denied entitlement to TDIU prior to that date.  

However, in Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeals for Veterans Claims (Court) found that a TDIU could be awarded in addition to a schedular 100 percent evaluation where TDIU had been granted for a disability or disabilities other than the disability for which a 100 percent rating was in effect.  The Veteran is service-connected for several other disabilities which have been shown to cause occupational impairment and could potentially serve as the basis for the award of TDIU from April 14, 2016.  Additionally, the Veteran has claimed he is unemployable due in part to PTSD.  As will be explained below, the appeal of the claim involving PTSD is still pending before the RO.  The Board concludes that TDIU for the entire period on appeal, not just prior to April 14, 2016, is still on appeal and the issues have been characterized as such on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Manlincon Issue

The Veteran filed an informal claim to reopen a claim of service connection for PTSD in March 2012 and a formal claim in April 2012.  The RO denied his claim in a May 2013 rating decision.  The Veteran submitted a May 2013 notice of disagreement for his claim of TDIU (discussed below) and submitted medical records in June 2013 which reflect that the Veteran is unable to work due to his PTSD.  The Veteran has continuously argued that he is unable to work due to his difficulty hearing as well as his PTSD.  Thus, when considered together, the Board interprets the May and June 2013 documents to also be a notice of disagreement to the denial of the claim for service connection for PTSD.  

Further, in a September 2014 letter to the Veteran, the RO indicated that they would not accept the Veteran's "new claim" for service connection for PTSD based on the June 2013 medical records as PTSD was currently on appeal in conjunction with the claim for TDIU.  This correspondence indicates that the RO also considered the issue of service connection for PTSD to be on appeal.

As the May 2013 notice of disagreement and June 2013 medical record from the Veteran was issued prior to March 24, 2015 (when new appeals processing regulations became effective), submission of a notice of disagreement is governed by 38 C.F.R. § 20.201(b), which allows for submission of a notice of disagreement via a written communication expressing disagreement with an AOJ determination.  38 C.F.R. § 19.23.  The Board construes the May 2013 correspondence and June 2013 medical record collectively as a timely notice of disagreement with the May 2013 rating decision.  A statement of the case has not been issued in the matter.  When a statement of the case is not issued following a timely filing of a notice of disagreement, the Board is required to remand the case for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).



Entitlement to TDIU 

Unfortunately, this claim also requires additional development.

As noted in the introduction, the issue of TDIU was raised by the record in January 2011 pursuant to Rice.  22 Vet. App. 447.  The Veteran's medical records have indicated he is unable to work due to his service-connected hearing loss.  In July 2011, the Veteran filed a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, in which he contended that he is unable to work due to a mental disorder, and has been too disabled to work since January 1, 1979.  The Veteran reported last working in 1979 as a security guard.  

The March 2011 VA examiner opined that the Veteran's bilateral hearing loss puts the Veteran at risk for constant issues hearing in personal and occupational conversation, with challenges in comprehension of conversation with co-workers, supervisors, and the public.  Further, that he will have difficulties completing job duties which require him to hear and comprehend communications with other people, specifically with soft spoken, distant speakers, localizing sounds and speakers, and in conducting conversations on the telephone.  Finally, that hearing loss may impact the Veteran's safety when performing physical or manual labor.  

On June 2016 VA audiology examination, the VA examiner opined that the Veteran's almost total loss of hearing impacts his daily life, including his ability to work.  On June 2016 VA foot conditions examination, the VA examiner opined that the Veteran's bilateral callosities partially impaired physical activities of employment such as running, jumping, climbing, and walking long distances.  

The Veteran's Appellant Brief, dated March 2018, contended that although VA had granted a 100 percent combined disability rating effective April 14, 2016, the Veteran was still entitled to a TDIU prior to that date.  As noted in the Introduction, the Veteran could also be entitled to TDIU from April 14, 2016 based on his service-connected disabilities other than bilateral hearing loss.

Social security disability records reflect that the Veteran is unable to work due to bilateral hearing loss, heart problems, a mental condition, feet problems, and high blood pressure.  The Veteran is currently service-connected for bilateral hearing loss, callosities of the bilateral feet, and tinnitus.  As noted above, he is also seeking service connection for PTSD.

The Board notes that as of January 25, 2007, the Veteran was in receipt of an 80 percent combined disability rating, with bilateral hearing loss rated at 70 percent, callosities of the right foot rated at 10 percent, callosities of the left foot rated at 10 percent, and tinnitus rated at 10 percent.  Pursuant to 38 C.F.R. § 4.16(a), the Veteran met the schedular criteria for TDIU as of that date.  Currently, from April 14, 2006, other than the bilateral hearing loss which has been assigned a 100 percent rating from that date and cannot be considered for TDIU purposes, the Veteran has a 20 percent rating for callosities of the left foot, a 20 percent rating for callosities of the right foot, and a 10 percent rating for tinnitus.  Thus, he has a combined 50 percent rating, when considering the bilateral factor, and does not meet the schedular criteria for TDIU.  As such, he could only receive TDIU from April 14, 2016 on an extraschedular basis, if it is determined that he is unemployable as a result of service-connected disabilities other than bilateral hearing loss.  38 C.F.R. § 4.16(b).

However, as the Veteran's claim for service connection for PTSD is also being adjudicated, and the Veteran has argued that he is unemployable in part due to PTSD, the determination in that matter is pertinent to adjudication of the TDIU claim.  As such, further development of the TDIU claim should be deferred until further action has been taken on the claim of service connection for PTSD.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  22 Vet. App. 280. 

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC for the issue of whether new and material evidence has been submitted to reopen a claim of service connection for PTSD.  Advise the Veteran of his appeal rights.  If an appeal is perfected in this matter, the case should be returned to the Board, if otherwise in order.

2.  After completion of the development requested in item 1, forward the Veteran's claims file to an appropriate examiner to obtain an opinion regarding the functional effects of the Veteran's combined service-connected disabilities, both prior to and from April 14, 2016.  

A) When considering the functional effects of the disabilities prior to April 14, 2016, the combined effects opinion should consider the functional effects of the following service-connected disabilities, i.e., callosities of the bilateral feet; tinnitus; and bilateral hearing loss (and PTSD, if service connection for that has been granted).  

B) When considering the functional effects of the disabilities from April 14, 2016 to the present, the combined effects opinion should consider the functional effects only of the Veteran's service-connected disabilities other than bilateral hearing loss, i.e., callosities of the bilateral feet and tinnitus (and PTSD, if service connection for that has been granted).  

The Veteran's claims file should be reviewed by the examiner in conjunction with the opinion.  In proffering an opinion, the clinician must review the evidence of record, to include the medical records and the Veteran's statements, and take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.

If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.  Merely saying he or she cannot respond will not suffice.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the TDIU issue.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

